Citation Nr: 9925312	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of hepatitis.

2.  Timeliness of Substantive Appeal as to the issue of 
entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to January 
1973.

The instant appeal as to the increased rating claim arose 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Muskogee, 
Oklahoma, which denied a claim for a compensable evaluation 
for residuals of hepatitis.  The instant appeal as to the 
service connection claim arose from an October 1996 rating 
decision which denied a claim for service connection for 
coronary artery disease claimed as secondary to the service-
connected residuals of hepatitis.

The claim for entitlement to service connection for coronary 
artery disease is discussed in the REMAND section below which 
follows the ORDER in this case.


FINDING OF FACT

The appellant's service-connected residuals of hepatitis are 
currently manifested by subjective complaints of periodic 
belching; occasional abdominal pain, distention, and 
bloating; recurrent nausea; occasional fatigue, weakness, 
depression, and anxiety; and weight loss.  Objectively, there 
was no sign of discoloration of the skin (i.e., jaundice), 
liver damage, or gastrointestinal (GI) disturbance on two 
physical examinations, and a medical opinion denied a link 
between any current elevated liver function tests and the 
1972 hepatitis infection in the military.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic 
Code 7345 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Two VA examinations were performed pursuant to the 
appellant's claim for benefits, and additional VA medical 
opinions were prepared.  Also, all available VA and private 
treatment records and service medical records have been 
obtained.  He has not asserted that there are any missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Service medical records show that in October 1972 the veteran 
sought treatment for increased malaise, loss of appetite, and 
a three day history of dark urine.  He reported that he used 
speed and that he had intravenously injected himself with 
morphine and crystals using the needles of a friend who had 
shortly thereafter developed hepatitis.  The impression was 
serum hepatitis, and the veteran was hospitalized from 
October 19, 1972, to October 31, 1972, for treatment.  His 
hospital course was described as benign with the exception of 
persistent elevated alkaline phosphatase levels.  

In January 1973 the veteran was evaluated by internal 
medicine and the veteran's history of viral hepatitis was 
found to be completely resolved.  At that time, the veteran 
reported that he had been asymptomatic since his discharge 
from the hospital.  He specifically denied dark urine, loss 
of appetite, or yellow skin or eyes.  The veteran did 
complain of heartburn, fatigue and stomachache; however, 
these symptoms were attributed to his continued Amphetamine 
abuse.

An April 1973 VA examination noted complaints of weakness and 
occasional indigestion; however, no objective medical 
evidence was noted referable to residuals of hepatitis.  
There was no enlargement or tenderness of the liver, and 
there was no evidence of clinical jaundice.  The impression 
was residuals of hepatitis.  Liver function tests (LFTs) were 
taken.  Service connection for residuals of hepatitis was 
granted in an April 1973 rating decision, and a 0 percent 
disability evaluation was assigned.  The noncompensable 
disability evaluation has been confirmed and continued to the 
present time.

In April 1996 the veteran filed the present claim for 
increase.  A June 1996 VA examination noted that the veteran 
was diagnosed with hepatitis B and C two years ago.  
Subjectively, the veteran complained of easy fatigability, 
weakness, and occasional dark urine.  Objectively, there was 
no abdominal tenderness and there was no organomegaly.  The 
veteran denied abdominal discomfort and reported slight 
intolerance to meat and fatty meals.  He reported occasional 
morning nausea and nausea with exertion, and he stated that 
vomiting was not usual.  The veteran reported a dull aching 
pain, 2/5, which occurred 7 to 8 times per month.  He also 
reported decreased appetite and generalized malaise.  Serum 
and hepatitis testing was performed in June 1996.  

In July 1996 a report was prepared by a VA physician, D. 
Johnson, M.D.  Dr. Johnson noted that she had reviewed the 
veteran's claims folder.  She noted his treatment for 
hepatitis in service and indicated that no laboratory testing 
to confirm hepatitis was available in 1972.  She noted that 
the LFTs at the time of the 1973 VA examination were 
essentially normal.  She also noted that no other medical 
evidence was on file for the period from 1973 until his VA 
examination in 1996.

Dr. Johnson stated that the June 1996 hepatitis testing 
results indicated that the veteran did not have hepatitis 
A/infectious hepatitis or hepatitis B.  She opined that the 
veteran's elevated June 1996 LFTs were not due to 
"'hepatitis' in 1972" because of the lack of medical 
history for 23 years and the negative hepatitis testing 
results in June 1996.  She suggested that if the veteran had 
continued his lifestyle of drug abuse, he could have 
contracted hepatitis B or C after service.  She concluded 
that "[a]t the last evaluation in 1973, residuals from 
hepatitis were negative, and this should be accepted as the 
true residual from now on, regardless of the possible 
contraction of another hepatitis since 1972."  She stated:

In summary, the veteran's elevated liver 
function tests now are not related to the 
hepatitis infection he had in 1972 while 
in the military.  Additionally, even if 
he tests positive for any type of 
hepatitis in the future, this is not and 
never will be related to the hepatitis he 
had in 1972.  Any elevation of the liver 
function tests now or in the future are 
not related to the hepatitis that the 
veteran had in 1972 and any attempt to 
say they are related, based on the 
[service medical records] and lack of 
continuity in the records, is purely 
speculation.

In September 1996 the veteran submitted private laboratory 
reports dated in August 1993 and April 1995.  A handwritten 
notation on one of the April 1995 records indicated that the 
veteran had hepatitis B and C and that the laboratory results 
were indicative of chronic, active hepatitis.  April 1995 
hepatitis testing revealed no immunologic evidence of 
hepatitis A.  The hepatitis B interpretation was consistent 
with a remote infection; or a false positive; or a silent 
carrier state; or a gap period in acute hepatitis B 
infection.  The hepatitis C interpretation was consistent 
with a past or present infection; or a carrier state; or a 
false positive.  Repeat testing was recommended.

Private treatment records dated from November 1995 to April 
1997 were associated with the claims folder.  These records 
primarily concerned the veteran's coronary artery disease; 
however, they included results of hepatitis testing performed 
in November 1995.  The interpretation of the results was 
essentially identical to that found in the April 1995 
hepatitis testing reports.  Additional records show that the 
veteran was incarcerated in 1996 and 1997.

In March 1998 the veteran underwent another VA examination.  
He complained of periodic belching, occasional abdominal 
pain, and recurrent nausea.  He denied hematemesis and 
melena, and he stated that he rarely vomited.  He reported 
occasional abdominal distention and bloating and pain, and he 
said that he occasionally noticed fatigue, weakness, 
depression, and anxiety.  He reported that he lost 35 pounds 
in the last year.

Objectively, the veteran appeared healthy and not 
malnourished.  There was no abdominal distention, and bowel 
sounds were good.  There was no hepatosplenomegaly.  There 
was no rebound tenderness on palpation.  The examiner 
reviewed the laboratory test results and noted the positive 
findings for hepatitis B and C.  The impression was history 
of hepatitis B and hepatitis C.  The examiner stated that the 
"[h]epatitis C was probably contracted around the same time 
as the hepatitis B" and later stated that the veteran "may 
have contracted both at the same time."  The examiner noted 
that in the early 1970's "there was not a test for hepatitis 
C and it was probably labeled as non-A, non-B hepatitis or it 
was thought that all of the patient's hepatitis problems were 
due only to the B."

In March 1998, Dr. Johnson provided another medical opinion 
for the record.  She stated that she had reviewed the 
evidence of record and that "the veteran's serum hepatitis 
was related to the misuse of drugs" and that "'service-
connection' was established for a disability related to the 
veteran's IV drug abuse in 1973."  (emphasis in original).

Infectious hepatitis, if healed and nonsymptomatic, is rated 
at the noncompensable (0 percent) level.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (1998).  A 10 percent rating requires 
medical evidence of demonstrable liver damage with mild GI 
disturbance.  Id. A 30 percent rating requires minimal liver 
damage with associated fatigue, anxiety, and GI disturbance 
of a lesser degree and frequency than that required for a 60 
percent rating, but necessitating dietary restriction or 
other therapeutic measures.  Id.  A 60 percent rating 
requires moderate liver damage and disabling recurrent 
episodes of GI disturbance, fatigue, and mental depression.  
Id.  A 100 percent rating requires marked liver damage 
manifested by liver function test and marked GI symptoms, or 
with episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms requiring 
rest therapy.  Id.

There is no medical evidence indicating the veteran 
experienced a recurrence of the hepatitis infection for many, 
many years after service.  There was no evidence of active 
disease during testing in January and April 1973.  While the 
medical evidence currently shows that the veteran may have 
hepatitis B and C and that his LFTs were elevated in 1996, a 
VA medical authority clearly stated that "the veteran's 
elevated liver function tests now [in 1996] are not related 
to the hepatitis infection he had in 1972 while in the 
military."

The Board notes that the 1998 VA examiner indicated that the 
veteran's current hepatitis C "may" be related to his 
hepatitis B; however, it is unclear that the veteran's 
hepatitis in service was hepatitis B.  Dr. Johnson has stated 
that no laboratory testing to confirm hepatitis was available 
in 1972.

The veteran has recently complained of periodic belching; 
occasional abdominal pain, distention, and bloating; 
recurrent nausea; occasional fatigue, weakness, depression, 
and anxiety, and weight loss.  However, neither the 1996 nor 
the 1998 VA examiners observed any signs of discoloration of 
the skin (i.e., jaundice), liver damage, or GI disturbance on 
physical examination.  In light of these findings and the Dr. 
Johnson's July 1996 medical opinion, the preponderance of the 
evidence is against the veteran's claim for increase.  Absent 
medical evidence of demonstrable liver damage with mild GI 
disturbance secondary to the veteran's hepatitis in service, 
there is no basis for assignment of a compensable evaluation.  
Hence, the claim must be denied.  Since the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A claim for entitlement to a compensable rating for residuals 
of hepatitis is denied.


REMAND

The appellant contends, in substance, that he is entitled to 
service connection for coronary artery disease secondary to 
the service-connected residuals of hepatitis as hepatitis 
caused hyperlipidemia which in turn led to coronary artery 
disease.  In addition, he asserts that his service-connected 
residuals of hepatitis aggravate his heart disorder because 
he is unable to take certain heart medication due to his 
history of hepatitis.

It does not appear that a timely substantive appeal as to the 
October 1996 rating action was ever received.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1998).  An 
appeal to the Board is initiated by filing an NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1998).  Then, after an SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1998).

A substantive appeal can be set forth on a VA Form 9 ("Appeal 
to Board of Veterans' Appeals") or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet. 
App. 9 (1993).

In the present case, it does not appear that the veteran 
filed a timely substantive appeal with regard to the RO's 
October 29, 1996, decision to deny service connection for 
coronary artery disease.  The record shows that the RO, by 
rating action in October 1996, denied a claim for service 
connection for coronary artery disease.  The veteran was 
notified of this decision by letter dated November 5, 1996.  
The veteran filed a Notice of Disagreement (NOD) as to the 
denial of service connection for coronary artery disease in 
May 1997, and a SOC on that issue was sent to him on March 
26, 1998.  He was notified that the matter could not be 
prepared for appellate consideration unless he submitted a 
substantive appeal, or a request for an extension of time for 
filing a substantive appeal, within 60 days or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed.

The Board notes that as the one-year period had already 
expired, the veteran was required to submit a substantive 
appeal, or a request for an extension of time for filing a 
substantive appeal, within 60 days of March 26, 1998.  
However, no further statements or submissions pertaining to 
the veteran's coronary artery disease were thereafter 
received by VA within 60 days.  The next correspondence from 
the veteran concerning this claim was a letter to the RO 
dated August 16, 1998, well after the expiration of the 60 
day period.  

The Board notes that where the veteran's substantive appeal 
is found by the Board to be untimely, and the issue of 
timeliness has not yet been addressed by the RO, the proper 
course is for the Board to remand the matter to the RO to 
allow the veteran to submit evidence and argument on the 
question.  See, e.g., Marsh v. West, 11 Vet. App. 468 (1998).  
See also VAOPGCPREC 9-99 (1999).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should readjudicate the issue of 
entitlement to service connection for 
coronary artery disease, to include 
whether a Substantive Appeal was timely 
filed. The veteran and his representative 
should be provided with a statement of 
the case and afforded a reasonable 
opportunity to respond thereto, if 
appropriate.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

